Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 as being unpatandable by Moshfeghi US 20180139016 in view of Tchepnda US 20100165999 further in view of Wiedeman US 6567645

1. A repeater device (Moshfeghi: fig. 5 unit 500), comprising: 
a moving mechanism configured to move the repeater device (Moshfeghi: fig. 6, unit 602 [0080] In step 602, an application device with one or more distributed transceivers for receiving and/or transmitting data to one or more devices, such as device 500, may be requested to provide relay of data streams between two devices); 
a communication device configured to communicate with an external device by switching between a first communication scheme and a second communication scheme, the second communication scheme having a narrower communication range and a greater per-unit-time data forwarding capacity than the first communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073] FIG. 5 unit 510_1 & 510_ 2 - The relay device 500 may consider various communication and/or network related conditions when determining if/when to switch between the two modes of operations—that is between using different frequency channels for F_RF.sub.1 and F_RF.sub.2); and 
a storage device for storing data, wherein the communication device is configured to receive, using the first communication scheme, position information of a forwarding source device and position information of a forwarding destination device (Moshfeghi: fig. 6, 604 [0077-0078, 0080] the application device may monitor and/or collect, for example, propagation environment conditions, link quality, device capabilities, device locations, target throughput, and/or QoS requirements from the devices), 
based on the position information of the forwarding source device received by the communication device, the moving mechanism is configured to move the repeater device to a position at which the repeater device is capable of communicating with the forwarding source device using the second communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073, 0080] In step 606, the application device may select one or more of the distributed transceivers for data reception and/or transmission based on communication related information determined in step 604), 
the communication device is configured to receive, using the second communication scheme, data transmitted from the forwarding source device (Moshfeghi: fig. 6 [0049, 0063-0064, 0080] In step 608, the application device may determine connection types, communication protocols, and/or transceiver operation modes for the selected distributed transceivers based on communication related information), 
the storage device is configured to store the data transmitted from the forwarding source device and received by the communication device (Moshfeghi: fig. 6, 604 [0077-0078, 0080] the application device may monitor and/or collect, for example, propagation environment conditions, link quality, device capabilities, device locations, target throughput, and/or QoS requirements from the devices), 
based on the position information of the forwarding destination device received by the communication device, the moving mechanism is configured to move the repeater device to a position at which the repeater device is capable of communicating with the forwarding destination device using the second communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073, 0080] In step 606, the application device may select one or more of the distributed transceivers for data reception and/or transmission based on communication related information determined in step 604), and 
the communication device is configured to transmit, using the second communication scheme, the data transmitted from the forwarding source device and stored in the storage device, to the forwarding destination device (Moshfeghi: [0049, 0063-0064, 0080] In step 608, the application device may determine connection types, communication protocols, and/or transceiver operation modes for the selected distributed transceivers based on communication related information….In step 612, the application device may provide relay servicing by receiving data stream from the source device via receive side transceiver(s)/antenna(s) and transmitting the data stream to the destination device via transmit side transceiver(s)/antenna(s)).
Tchepnda further teaches a moving mechanism (Tchepnda: [0050] fig. 1, unit 12 - a vehicular network 30) in order to make the packet then relay to the destination geographical area via intermediate node [0104]
Thus it would have been obvious to one ordinary skill in the art before the effective filling invention to include the above recited limitation into Mosheghi’s invention in order to make the packet then relay to the destination geographical area via intermediate node [0104], as taught by Tchepnda. 
Wiedeman further teaches wherein the repeater device is selected by the forwarding source device based on information indicating a path of movement of the repeater device, information indicating a path of movement of another repeater device, and the position information of the forwarding destination device (Wiedeman: fig. 10 The Ground Operations Control Center 70 determines that there is sufficient reason to enable the system optimization hardware and software in a particular gateway 50. This can be determined based on, for example, knowledge of the future locations of satellites 40 relative to concentrations of user terminals, as well as on current and/or predicted demand for satellite repeater capacity at the future locations)) in order to decide how many satellite repeaters 40 are used to serve the user terminals 10.
Thus it would have been obvious to one ordinary skill in the art before the effective filling invention to include the above recited limitation into Mosheghi’s invention in order to decide how many satellite repeaters 40 are used to serve the user terminals 10, as taught by Wiedeman.

Regarding claims 2, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 as being unpatandable by Moshfeghi US 20180139016 in view of HASEGAWA US 20180049110 (filed on IDS) further in view of Wiedeman US 6567645

1. A repeater device (Moshfeghi: fig. 5 unit 500), comprising: 
a moving mechanism configured to move the repeater device (Moshfeghi: fig. 6, unit 602 [0080] In step 602, an application device with one or more distributed transceivers for receiving and/or transmitting data to one or more devices, such as device 500, may be requested to provide relay of data streams between two devices); 
a communication device configured to communicate with an external device by switching between a first communication scheme and a second communication scheme, the second communication scheme having a narrower communication range and a greater per-unit-time data forwarding capacity than the first communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073] FIG. 5 unit 510_1 & 510_ 2 - The relay device 500 may consider various communication and/or network related conditions when determining if/when to switch between the two modes of operations—that is between using different frequency channels for F_RF.sub.1 and F_RF.sub.2); and 
a storage device for storing data, wherein the communication device is configured to receive, using the first communication scheme, position information of a forwarding source device and position information of a forwarding destination device (Moshfeghi: fig. 6, 604 [0077-0078, 0080] the application device may monitor and/or collect, for example, propagation environment conditions, link quality, device capabilities, device locations, target throughput, and/or QoS requirements from the devices), 
based on the position information of the forwarding source device received by the communication device, the moving mechanism is configured to move the repeater device to a position at which the repeater device is capable of communicating with the forwarding source device using the second communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073, 0080] In step 606, the application device may select one or more of the distributed transceivers for data reception and/or transmission based on communication related information determined in step 604), 
the communication device is configured to receive, using the second communication scheme, data transmitted from the forwarding source device (Moshfeghi: fig. 6 [0049, 0063-0064, 0080] In step 608, the application device may determine connection types, communication protocols, and/or transceiver operation modes for the selected distributed transceivers based on communication related information), 
the storage device is configured to store the data transmitted from the forwarding source device and received by the communication device (Moshfeghi: fig. 6, 604 [0077-0078, 0080] the application device may monitor and/or collect, for example, propagation environment conditions, link quality, device capabilities, device locations, target throughput, and/or QoS requirements from the devices), 
based on the position information of the forwarding destination device received by the communication device, the moving mechanism is configured to move the repeater device to a position at which the repeater device is capable of communicating with the forwarding destination device using the second communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073, 0080] In step 606, the application device may select one or more of the distributed transceivers for data reception and/or transmission based on communication related information determined in step 604), and 
the communication device is configured to transmit, using the second communication scheme, the data transmitted from the forwarding source device and stored in the storage device, to the forwarding destination device (Moshfeghi: [0049, 0063-0064, 0080] In step 608, the application device may determine connection types, communication protocols, and/or transceiver operation modes for the selected distributed transceivers based on communication related information….In step 612, the application device may provide relay servicing by receiving data stream from the source device via receive side transceiver(s)/antenna(s) and transmitting the data stream to the destination device via transmit side transceiver(s)/antenna(s)); and
the repeater device is selected by the forwarding source device based on information indicating a path of movement of the repeater device, information indicating a path of movement of another repeater device, and the position information of the forwarding destination device (Moshfeghi: fig. 6 [0063, 0071-0073, 0080] In step 606, the application device may select one or more of the distributed transceivers for data reception and/or transmission based on communication related information determined in step 604).
HASEGAWA further teaches a moving mechanism (HASEGAWA: [0034] fig. 1, unit 20 - mobile base station 20) in order to performs data transmission to and from the base station application apparatus [0034]
Thus it would have been obvious to one ordinary skill in the art before the effective filling invention to include the above recited limitation into Mosheghi’s invention in order to performs data transmission to and from the base station application apparatus [0034], as taught by HASEGAWA.
Wiedeman further teaches wherein the repeater device is selected by the forwarding source device based on information indicating a path of movement of the repeater device, information indicating a path of movement of another repeater device, and the position information of the forwarding destination device (Wiedeman: fig. 10 The Ground Operations Control Center 70 determines that there is sufficient reason to enable the system optimization hardware and software in a particular gateway 50. This can be determined based on, for example, knowledge of the future locations of satellites 40 relative to concentrations of user terminals, as well as on current and/or predicted demand for satellite repeater capacity at the future locations)) in order to decide how many satellite repeaters 40 are used to serve the user terminals 10.
Thus it would have been obvious to one ordinary skill in the art before the effective filling invention to include the above recited limitation into Mosheghi’s invention in order to decide how many satellite repeaters 40 are used to serve the user terminals 10, as taught by Wiedeman.

Regarding claims 2, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above

Response to Amendment
Applicant's arguments with respect to claim(s) 1-2 have been considered but are moot in view of the new ground(s) of rejection.
           
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415